Judgment, Su*201preme Court, New York County (Dorothy Cropper, J.), rendered June 15, 2000, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of six years, unanimously affirmed.
Since defendant’s ineffective assistance claim rests largely on allegations dehors the record concerning matters of strategy, preparation of witnesses and consultations between defendant and counsel, it would require a CPL 440.10 motion (see, People v Love, 57 NY2d 998). To the extent that the existing record permits review, we conclude that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). The record fails to support defendant’s principal complaint that trial counsel mishandled defendant’s alibi defense. The minor time discrepancy in the testimony of defendant’s parents as to the chain of events was not critical to the alibi defense, which did not depend on precise time calculations.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we were to review these claims, we would find that the challenged comments were not so egregious as to deprive defendant of a fair trial (see, People v D’Alessandro, 184 AD2d 114, 118-120, lv denied 81 NY2d 884).
We have considered and rejected defendant’s remaining claims. Concur — Williams, J.P., Mazzarelli, Andrias, Lerner and Marlow, JJ.